Citation Nr: 0325014	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  99-05 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for headaches.

3.  Entitlement to an initial compensable evaluation for a 
lumbar spine disability, characterized as a lumbar disc bulge 
at L-3 and L-5 with left lower extremity radiculopathy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1983 to 
July 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The veteran subsequently perfected this appeal.

A hearing before the undersigned sitting at the RO was held 
in November 1999.  The Board remanded this case in February 
2000 for additional development.  The case has since returned 
to the Board.

The Board notes that the veteran had also perfected an appeal 
regarding the issue of entitlement to service connection for 
pseudofolliculitis barbae and that this issue was remanded by 
the Board in February 2000.  In September 2002, the RO 
granted service connection for pseudofolliculitis barbae and 
assigned a noncompensable evaluation effective July 19, 1998.  
Because the benefit sought (service connection) has been 
granted, there are no further allegations of error of fact or 
law for appellate consideration with regard to this issue and 
therefore, this issue will not be considered by the Board.  
See 38 U.S.C.A. § 7105(d)(5) (2002).  


REMAND

The Board has reviewed the claims folder and determined that 
additional development is needed in this case.  Accordingly, 
further appellate consideration will be deferred and this 
case is REMANDED for the following:

1.  The claims folder must be reviewed to 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
Particularly, the veteran must be 
notified of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claims, what 
evidence VA will develop, and what 
evidence the veteran must furnish.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: an orthopedic examination to 
determine the current nature and severity 
of his lumbar spine disability, 
characterized as a lumbar disc bulge at 
L-3 and L-5 with left lower extremity 
radiculopathy.

The examiner should perform all indicated 
tests and studies, to include range of 
motion testing of the lumbar spine.  The 
examiner is specifically requested to 
indicate whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement and if so, 
whether any such manifestation of 
disability is likely to cause additional 
functional limitation.  The examiner 
should also describe whether pain 
significantly limits functional ability 
during flare-ups or on repeated use.  

The examiner is further requested to 
identify any intervertebral disc syndrome 
and/or neurological findings associated 
with the veteran's lumbar spine 
disability.  

The claims folder should be available for 
review in conjunction with the 
examination.  All findings, and the 
reasons and bases therefore, should be 
set forth in detail.  

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: an examination to determine 
the nature and probable etiology of any 
hypertension.  If the veteran is 
diagnosed with hypertension, the examiner 
is requested to provide an opinion as to 
whether it is likely, unlikely, or at 
least as likely as not, that any 
currently diagnosed hypertension is 
related to the veteran's active service 
or events therein.  

The claims folder must be available for 
review in conjunction with the 
examination, and the examiner should 
reconcile any opinion with the service 
medical records, including the 5-day 
blood pressure check in May 1998 and the 
findings on the examination for VA 
purposes in November 1998.  All findings, 
and the reasons and bases therefore, 
should be set forth in detail.

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: an examination to determine 
the nature and probable etiology of his 
claimed headache disability.  If the 
veteran is diagnosed with a current 
headache disability, the examiner is 
requested to provide an opinion as to 
whether it is likely, unlikely, or at 
least as likely as not that any currently 
diagnosed headache disability is related 
to the veteran's active service or events 
therein.

The claims folder must be available for 
review in conjunction with the 
examination, and the examiner should 
reconcile any opinion with the service 
medical records reflecting treatment for 
possible migraine in the early 1990's and 
the November 1998 examination for VA 
purposes.  All findings, and the reasons 
and bases therefore, should be set forth 
in detail.

5.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the following issues: 
1) entitlement to service connection for 
hypertension; 2) entitlement to service 
connection for a headache disability; and 
3) entitlement to an initial compensable 
evaluation for a lumbar spine disability, 
characterized as a lumbar disc bulge at 
L-3 and L-5 with left lower extremity 
radiculopathy.  All applicable laws and 
regulations should be considered.  It is 
noted that the criteria regarding the 
evaluation of intervertebral disc 
syndrome were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,349 (Aug. 
22, 2002) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293).  The 
schedule for rating disabilities of the 
spine is scheduled for further amendment 
effective September 26, 2003.  See 68 
Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



